—Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $2,500 as of the date of the rendition thereof, in which event the judgment is modified accordingly and as so modified is, together with the order, affirmed, without costs of this appeal to either party, All concur. (The judgment was for damages for injuries sustained by falling of a sign. The order denied a motion for a new trial on the minutes.) Present — Sears, P. J., Edgeomb, Thompson, Crosby and Lewis, JJ,